Case 5:21-cr-00002-JA-PRL Document1 Filed 01/07/21 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT "=? Moss
MIDDLE DISTRICT OF FLORIDA | -
OCALA DIVISION BANGS Oia Tye pga

UNITED STATES OF AMERICA
v. CASE NO. 5:21-cr- 2-O¢-2OPRL
26 U.S.C. § 5861(d)
JESUS MORENO-ADAME |.
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about October 26, 2020, in the Middle District of Florida, the
defendant,
JESUS MORENO-ADAME,
did knowingly possess a firearm, that is: a weapon made from a shotgun
which has an overall length of less than 26 inches and a barrel of less than 18
inches in length, as defined by 26 U.S.C. § 5845(a)(2), which was not
registered to the defendant in the National Firearms Registration and Transfer
Record, as required by 26 U.S.C. § 5841.

In violation of 26 U.S.C. §§ 5841, 5861(d) and 5871.
Case 5:21-cr-00002-JA-PRL Document1 Filed 01/07/21 Page 2 of 4 PagelD 2

FORFEITURE

1, The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to the provisions of 26
U.S.C. § 5872, 49 U.S.C. § 80303 and 28 U.S.C. §2461(c).

2. Upon conviction of a violation of 26 U.S.C. § 5861, the
defendant shall forfeit to the United States, pursuant to 26 U.S.C. § 5872 and
28 U.S.C. § 2461(c), any firearms (including silencers) involved in the
violation, and, pursuant to 49 U.S.C. § 80303 and 28 U.S.C. § 2461(c), any
aircraft, vehicle, or vessel used to facilitate the transportation, concealment,
receipt, possession, purchase, sale, exchange, or giving away such firearm.

3. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

é. has been commingled with other property which cannot be
divided without difficulty,
Case 5:21-cr-00002-JA-PRL Document1 Filed 01/07/21 Page 3 of 4 PagelD 3

the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,
rf it ‘)
Vp he

Foreperson

 

MARIA CHAPA LOPEZ
United States Attorney

i st ai i ; —_—
a wf 5 ; =
Biel te - qj Lat =<

By: <4
William S. Hamilton
Assistant United States Attorney

  
 
 
     

Robert E. Bodnar, Jr.
Assistant United States Attorney
Chief, Ocala Division
FORM OBD-34
January 21

Case 5:21-cr-00002-JA-PRL Document1 Filed 01/07/21 Page 4 of 4 PagelD 4

No. 20-1-43

 

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Ocala Division

 

THE UNITED STATES OF AMERICA
VS.

JESUS MORENO-ADAME

 

INDICTMENT

Violations: 26 U.S.C. § 5861(d)

 

 

A true bill,
Foreperson
Ft.

 

Filed in open court this 6th day

  

of January,

 

\Clerk

 

Bail $

 

 

GPO 863 523
